Citation Nr: 1517263	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for right foot bunion.

2.  Entitlement to a compensable rating for status post left foot bunionectomy with hallux valgus.

3.  Entitlement to a rating in excess of 10 percent for residual scarring, left foot bunionectomy.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with agoraphobia and panic disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issue of entitlement to TDIU has been raised by the Veteran's contentions.  The Board considers the TDIU claim as part of his increased rating claims, and is listing the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran claims that higher ratings are warranted for his lumbar spine, psychiatric, and bilateral foot disabilities.  VA examinations were conducted in January 2013.  In the December 2013 Statement of Accredited Representative in Appealed Case (VA Form-646), the Veteran's representative indicated that the Veteran's symptoms worsened since his most recent VA examinations.  The Board finds that contemporaneous examinations should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Any recent VA treatment records should also be obtained, in addition to the other development set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Sent the Veteran a VCAA letter addressing his TDIU claim.

2.  Make arrangements to obtain the Veteran's treatment records, dated since November 2013. 

3.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation records.

4.  Make arrangements to obtain the Veteran's treatment records from the Bayne-Jones Army Medical Center, dated since 2008.

5.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the severity of his right foot bunion; left foot bunionectomy with hallux valgus; 
residual scarring, left foot bunionectomy; degenerative disc disease of the lumbar spine; and PTSD with agoraphobia and panic disorder.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., right foot bunion; left foot bunionectomy with hallux valgus; residual scarring, left foot bunionectomy; degenerative disc disease of the lumbar spine; degenerative disc disease of the cervical spine; PTSD with agoraphobia and panic disorder, bilateral pes planus; bilateral cubital tunnel syndrome; gastroesophageal reflux disease; right elbow strain; bilateral radiculopathy of the lower extremities; and migraine headaches) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.  

7.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




